

116 HRES 550 IH: Expressing support of the designation of September 2019 as Peripheral Artery Disease Awareness Month.
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 550IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. Payne (for himself and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support of the designation of September 2019 as Peripheral Artery Disease Awareness
			 Month.
	
 Whereas peripheral artery disease affects nearly 20,000,000 Americans, with an estimated 200,000 Americans that are from disproportionately minority communities;
 Whereas peripheral artery disease is a chronic condition that causes narrowing or blockage of blood vessels that carry blood from the heart to the legs;
 Whereas the primary cause of peripheral artery disease is the buildup of plaque in the arteries; Whereas African Americans are twice as likely to be diagnosed with peripheral artery disease and up to three times as likely to have an amputation;
 Whereas if not properly diagnosed, peripheral artery disease can lead to nontraumatic lower limb amputations;
 Whereas unnecessary amputations drastically reduce the quality of life for peripheral artery disease patients; and
 Whereas educating people on the risks of peripheral artery disease and encouraging early screenings are crucial to preventing unnecessary amputations: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Peripheral Artery Disease Awareness Month; and
 (2)encourages the people of the United States to observe the month with appropriate awareness and educational activities.
			